The opinion of the court was delivered by
Beasley, Chief Justice.
It will be observed from the foregoing prefatory statement, that the contract that forms the asserted ground of action was entered into between the plaintiff and a certain corporation called the “Southeasterly Road District of the Township of Union, in the County of Union.” The statute creating this body was subsequently repealed, and in the repealing act certain obligations and duties with respect to contracts made and acts done by the corporation thus extinguished were imposed on the defendant, “ the Township Committee of the Township of Union, in the County of Union.” The transfer of these obligations and duties from the former to the latter of these corporations was decided by this court to be legal in the case of Rader v. The Township of Union, 10 Vroom 509.
But now, in this case, it is insisted that this act of 1872, while it may, by its bestowal of an authority upon the defendant to discharge the obligations of the extinguished corporation, have created a moral duty to do such act, yet, nevertheless, has not imposed any legal liability in this respect. But this law is not, by any fair treatment, susceptible of such a construction. The intention being to supersede the old road board, and to substitute in its place the defendant, it became a necessary measure, if the ordinary rules of justice were to be at all regarded, to make provision for the payment of existing *400debts and the performance of existing contracts; and such measure could be made effective only by putting it in the form of a legal duty enforceable by action; and this, I think, is plainly the legislative scheme. The legislature has manifestly treated the obligations incurred by the road board as in all respects legal, and therefore very properly has established a mode in which this class of public creditors will be reasonably certain of getting their dues. They have not been left to the sentimental remedy of an appeal to the sense of justice of this township committee, but a legal duty has been cast upon this official body, and which duty has, for its sanction, its liability to enforcement by a suit at law.
Nor is it perceived that there is any force in the suggestion that this is not the contract of this defendant, but is that of the extinguished corporation. The answer to the objection is, that the legislature has imposed on this defendant the obligation, in a specific form, of executing the contract; and from the existence of that duty the law will imply a promise. I do not find that under such circumstances, it has ever been supposed that an action will not lie on such an implied promise.
With respect to the further position that an action at law will not lie against this defendant, on the ground that the expense of the improvement in question is to be levied in a prescribed mode, it is enough to say that at present no question arises as to the right of the plaintiff to levy his debt in any particular mode. As the plaintiff’s claim is in dispute, it is necessary for him to have it established and ascertained by action, before he can take any steps to raise the amount of money due him in any form whatever. If he should obtain judgment, the question raised will then be ripe for decision.
Let the demurrer be overruled.